 



Exhibit 10.1
AIRCRAFT SUBLEASE AGREEMENT
          THIS AIRCRAFT SUBLEASE AGREEMENT, made and entered into as of the 13th
day of February 2006, by and between CORPORATE AIR, LLC, a Pennsylvania limited
liability company with its principal offices at 15 Allegheny County Airport,
West Mifflin, Pennsylvania 15122 (hereinafter referred to as “Corporate Air”)

                 
 
  A            
 
      N        
 
          D    

          DICK’S SPORTING GOODS, INC., a Pennsylvania corporation, with its
principal offices at 300 Industry Drive, Pittsburgh, Pennsylvania 15275
(hereinafter referred to as “DSG”).
WITNESSETH:
          WHEREAS, Corporate Air operates and manages a Gulfstream G550
Aircraft, Serial Number 5085, which is owned by EWS, LLC, a Delaware limited
liability company (the “Owner” or “EWS”);
          WHEREAS, Owner has entered into an Aircraft Agreement with Corporate
Air to provide all operational aspects of the Aircraft (as defined below)
including charter services to third parties.
          WHEREAS, Corporate Air and DSG desire to enter into an Agreement for
use of the Aircraft in DSG’s business;
          WHEREAS, DSG’s Board of Directors, including the non-employee members
thereof, have reviewed and approved matters related to entering into this
arrangement with Corporate Air with respect to the use of the Aircraft in
connection with DSG’s business; and
          NOW THEREFORE, in consideration of the premises and the mutual
provisions, covenants and conditions herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and intending to be legally bound hereby, the parties hereto agree
as follows:
ARTICLE I
Identification of Aircraft; Use
          1.01 Aircraft Defined. For purposes of this Agreement, the term
Aircraft means that certain Gulfstream G550 aircraft, serial number 5085 and
bearing FAA registration number N235DX together with all logs and records
pertinent thereto; Rolls-Royce Deutschland GmbH BR 700-710 C4-11 engines, Serial
Numbers 15269 (left) and 15268 (right); and all appurtenant

 



--------------------------------------------------------------------------------



 



avionics, electronics, appliances, instruments, accessories, appurtenances,
furnishings, spare parts, contract and warranty rights and other items of
equipment and property of whatsoever kind and character attached to,
incorporated in, installed in or on otherwise made a part of said aircraft and
engines.
               1.02 Use of Aircraft. Subject to the terms and conditions of this
Agreement, Corporate Air agrees to rent to DSG and DSG agrees to rent from
Corporate Air the Aircraft. In connection therewith, subject to the remaining
terms and conditions hereof, subject only to instances where the Aircraft is
unavailable due to maintenance DSG shall have absolute priority to utilize the
Aircraft over all other users except for the Owner (i.e., shall have priority
over Corporate Air’s commercial aircraft operations other than for EWS). If
Corporate Air fails to provide the Aircraft pursuant to the terms of this
Section 1.02, in addition to any remedies DSG may be entitled to hereunder or
under applicable law, DSG shall be entitled to as damages an amount equal to the
per day cost incurred by DGS for a comparable replacement aircraft for every day
the Aircraft is not available or at Corporate Air’s election it may make
available to DSG a substitute comparable replacement Aircraft that is reasonable
acceptable to DSG. Corporate Air agrees that the Aircraft shall at all times be
operated according to its FAA approved operations manual and that all members of
the flight crew shall be fully competent and experienced, duly licensed, and
qualified in accordance with the requirements of applicable law and regulation
and all insurance policies covering the Aircraft. All members of the flight crew
who are pilots shall be fully trained in accordance with an FAA-approved
training program and manufacturer required or recommended training, including
initial and recurrent training and, where appropriate, contractor-provided
simulator training. Corporate Air agrees to abide by all applicable laws and
regulations and by all duly adopted rules of which it has been given notice. At
all times Corporate Air shall operate the Aircraft under and maintain the
Aircraft on its FAA Part 135 Certificate and it shall be responsible for all
costs of such compliance. Notwithstanding the forgoing, DSG’s use of the
Aircraft pursuant to this Agreement shall in accordance with FAR Part 91 rules
and regulations, if applicable, provided, however, that Corporate Air shall be
responsible as part of its operational control over the Aircraft to assure that
DSG is in compliance with such rules and regulations.
ARTICLE II
Term; Termination
          2.01 Term. The term of this Agreement shall commence effective as of
February 1, 2006 (the “Commencement Date”) and shall end at 5:00 o’clock p.m.
(Pittsburgh time) on January 31, 2011 (the “Term”).
          2.02 Termination. If DSG fails to make any payment as required under
this Agreement for a period of thirty (30) days after receipt of written notice,
then Corporate Air may, in addition to any other rights and remedies it may have
hereunder or otherwise at law, in equity or by statute, terminate this
Agreement.

2



--------------------------------------------------------------------------------



 



          This Agreement shall automatically terminate, without further notice,
if (x) Corporate Air loses its right to operate the Aircraft under Corporate
Air’s lease with the Owner and/or (y) Corporate Air can no longer operate the
Aircraft under its FAA Part 135 Certificate or is otherwise prohibited under
law, rule or regulation from operating the Aircraft.
          In the event Corporate Air shall breach any provision of this
Agreement or default in the performance of its obligations hereunder, which
breach or default shall not have been cured or waived in writing by DSG within
thirty (30) days of receipt by Corporate Air of written notice from DSG setting
forth in detail the nature of such breach or default, then DSG may, in addition
to any other rights or remedies it may have hereunder or otherwise at law, in
equity or by statute, terminate this Agreement. Notwithstanding the forgoing, if
DSG is unable to utilize the Aircraft as set forth under Section 1.02 hereunder
for any reason, then DSG may terminate this Agreement by notice to Corporate
Air.
          Either party may terminate this Agreement immediately, without the
need for written notice or other action on its part, in the event that a
receiver or trustee shall be appointed over the whole or any part of the assets
of the other party, if the other party shall make an assignment for the benefit
of creditors or declare its inability to pay its debts generally as they become
due, or a petition shall be filed by or against the other party initiating any
bankruptcy or insolvency proceeding.
ARTICLE III
Monthly Rental Rate and Financial Responsibility
          3.01 Monthly Rental Rate. During the term of this Agreement, DSG will
pay to Corporate Air a monthly rental payment of One Hundred Fifty Thousand
Dollars ($150,000.00) per month (the “Base Payment”). This Base Payment will be
due and payable by the 5th day of each appropriate month without demand or
invoicing. DSG will have the right to utilize the Aircraft for up to one
thousand five hundred (1,500) hours during the Term, at a cost (in addition to
the Base Payment) of One Thousand Nine Hundred Dollars ($1,900.00) per block
hour actually used. As used herein “block hour” shall mean actual flight time
plus (i) .1 of an hour for each take-off and (ii) .1 of an hour for each landing
for such DSG use. Any payments hereunder by DSG to Corporate Air for any “block
hour” usage or any expenses owed by DSG (as set forth in the last sentence of
Section 3.03 hereof, if any) shall be paid by DSG to Corporate Air on the 5th
day the second calendar month following the month in which they were incurred.
Upon any termination of the Agreement, DSG is only obligated to pay the Base
Payment for the proportionate amount of any month in which the Agreement is in
effect up to the date of termination.
          3.02 Corporate Air Responsibility. During the term of this Agreement
DSG will not be responsible for any capital improvements, interior renovation
and maintenance or other costs, charges, fees, taxes or expenses required for or
associated with the Aircraft, except for those set forth in the last sentence of
Section 3.03 below.

3



--------------------------------------------------------------------------------



 



          3.03 Corporate Air Responsibility. Corporate Air shall be responsible
for all expenses relating to the operation of the Aircraft during the term of
this Agreement. These expenses include all operating expenses such as fuel,
routine maintenance, pilot service, landing fees, ground transportation, etc.
DSG shall only be responsible for deicing expenses, airway and navigation
charges for international flights, international handling fees and out of town
hangar fees.
          3.04 Fuel Adjustment. The parties acknowledge that it is difficult to
project the future cost of fuel during the term of this Agreement. Accordingly,
the parties agree to adjust the hourly rate to reflect an increase or decrease
in the cost of fuel as calculated below and in accordance with Exhibit A hereto.
Each month Corporate Air shall prepare a Fuel Purchase Summary, a sample of
which is attached as part of Exhibit A. This report will identify the Combined
Average Cost of Fuel per Gallon (hereinafter CACFG) over the last month. The
average cost includes fuel purchased and reflects the underlying cost of the
product, any flowage fee, federal excise taxes, and a fixed margin charged by
Corporate Air. The parties agree to track the change in the CACFG during the
term of the Agreement beginning with February 2006. In the event the CACFG as
reflected in the most current Fuel Purchase Summary increases or decreases by at
least $1.00 per gallon then the parties agree to adjust the hourly rate
effective the 1st day of the month subsequent to the month covered by the Fuel
Purchase Summary in accordance with Exhibit A. The adjustment will be calculated
based on a fuel consumption rate of 500 gallons per hour multiplied times the
increase or decrease in the CACFG as illustrated Exhibit A. Corporate Air shall
also provide DSG the detail of any calculation of the Fuel Purchase Summary it
reasonably requests.
ARTICLE IV
Operations
          4.01 Operations. Corporate Air and DSG agree to abide by procedural
guidelines for the safe operation of the Aircraft provided by Corporate Air, the
insurance carrier and the FAA. At no time will the Aircraft be dispatched
without the permission of Corporate Air (such permission not to be unreasonably
withheld).
          4.02 Truth in Leasing. THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED
BY CORPORATE AIR UNDER FAR 135 FOR ALL CHARTER OPERATIONS TO BE CONDUCTED.
DURING THE DURATION OF THIS AGREEMENT, CORPORATE AIR WILL BE RESPONSIBLE FOR
OPERATIONAL CONTROL OF THE AIRCRAFT IDENTIFIED IN THIS AGREEMENT. THE PARTIES
AGREE THAT THE OPERATIONAL CONTROL OF THE AIRCRAFT HAS BEEN ASSIGNED TO
CORPORATE AIR PURSUANT TO AGREEMENT BETWEEN CORPORATE AIR AND THE OWNER.
          AN EXPLANATION OF THE FACTORS BEARING ON OPERATIONAL CONTROL AND THE
PERTINENT FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FAA
FLIGHT STANDARD DISTRICT OFFICE.

4



--------------------------------------------------------------------------------



 



ARTICLE V
Insurance
          5.01 Basic Coverage. Corporate Air is requiring the Owner to secure
and maintain in effect throughout the Term hereof adequate insurance as provided
for in the Agreement between Corporate Air and the Owner (the “Insurance”). The
coverage will include all operations by Corporate Air and DSG. Such coverage
will include all risk hull of Forty-Eight Million Dollars ($48,000,000.00) or
fair market value, whichever is higher, and engine insurance (including, without
limitation, foreign object damage insurance. In addition, said insurance will
provide (i) combined single limit liability coverage totaling One Hundred
Million Dollars ($100,000,000) for bodily injury and property damage including
passengers and (ii) such other coverages as Corporate Air typically carries with
respect to other aircraft it owns, operates, leases or manages). All such
policies of insurance shall designate Corporate Air and DSG as a named insured
and provide thirty (30) days notice of cancellation, termination or any change
in the policy or any coverages, such policy shall also require that DSG be
provided such notice of cancellation, termination or change at the same time as
the Owner. Corporate Air shall promptly provide DSG with certificates of
insurance evidencing said coverages.
ARTICLE VI
QUIET ENJOYMENT/INDEMNIFICATION
          6.01 Quiet Enjoyment. So long as DSG shall properly perform all of the
terms and conditions on its part to be performed hereunder, DSG shall have the
right to quietly enjoy the Aircraft during it times of use without molestation
or hindrance of any person or entity claiming under Corporate Air. It being
understood that if there damage and/or repairs required to the Aircraft (outside
of routine maintenance) which prohibits DSG from using the Aircraft as
contemplated by this Agreement, then DSG’s rights to quiet enjoyment hereunder
will be impaired and DSG shall have, in addition to any other rights hereunder,
the right to terminate this Agreement.
          6.02 Indemnity. Corporate Air shall indemnify and save harmless DSG,
its affiliates, its successors and assigns, their directors, officers and
employees (each, an “Indemnitee”), from and against any and all losses, claims
(including, without limitation, claims involving strict or absolute liability in
tort, damage, injury, death, liability and third party claims), suits, demands,
costs and expenses of every nature (including, without limitation, reasonable
attorneys’ fees) arising directly or indirectly from or in connection with the
possession, maintenance, condition, storage, use, operation or return of the
Aircraft under this Agreement or any tax, fee, charge, or assessment related to
the storage, use or operation or return of the Aircraft (each, a “Claim”);
provided, that the foregoing indemnity shall not extend to an Indemnitee with
respect to any Claim to the extent such Claim is directly related to one or more
of the following: (1) any default by DSG hereunder, or (2) the willful
misconduct or the gross negligence of DSG, or (3) any amount which DSG expressly
agrees to pay hereunder. Corporate Air shall, upon request of DSG, defend any
actions based on or arising out of any of the Claims that Corporate Air is

5



--------------------------------------------------------------------------------



 



responsible for hereunder. DSG shall not pay or settle any Claim without the
prior written consent of Corporate Air, which shall not be unreasonably withheld
or delayed, or conditioned. Notwithstanding the forgoing, Corporate Air’s
obligations under this Section 6.02 shall survive termination of this Agreement
and shall remain in effect until all required indemnity payments have been made
by Corporate Air to any Indemnitee.
ARTICLE VII
Miscellaneous Provisions
          7.01 Further Acts. The parties hereto shall, from time to time, do and
perform such other and further acts, and execute and deliver any and all such
other and further instruments as may be required by Law or reasonably requested
by the other to establish, maintain and protect the respective rights and
remedies of the other, and to carry out and effect the intents and purposes of
this Agreement.
          7.02 Notices. Any notice provided for in this Agreement must be in
writing and must be either personally delivered, mailed by first class mail
(postage prepaid and return receipt requested) or sent by reputable overnight
courier service (charges prepaid) at the addresses set forth below or such other
address or to the attention of such other person as the recipient party shall
have specified by prior written notice to the sending party. Any notice under
this Agreement shall be deemed to have been given when delivered.

     
To Corporate Air:
  Corporate Air, LLC
 
  15 Allegheny County Airport
 
  West Mifflin, PA 15122
 
  Attention: Philip B. Ehrman, Vice President
 
   
With copy to:
  EWS, LLC
 
  300 Industry Drive
 
  Pittsburgh, PA 15275
 
  Attention: Edward W. Stack, Sole Member
 
   
To DSG:
  Dick’s Sporting Goods, Inc.
 
  300 Industry Drive
 
  Pittsburgh, PA 15275
 
  Attention: Chief Administrative Officer

          7.03 Arbitration. If any disagreement arises between Corporate Air and
DSG which is subject to settlement by arbitration as specifically provided in
this Agreement, either party may serve upon the other a written demand for
arbitration. Within fifteen (15) days of the service of the demand for
arbitration, each party shall designate a person to act as its arbitrator, such
person to be selected from a list of qualified arbitrators prepared by the
American Arbitration

6



--------------------------------------------------------------------------------



 



Association in Pittsburgh, Pennsylvania. The two designated arbitrators shall
promptly select a third arbitrator. If the two arbitrators are unable to select
a third arbitrator, then either arbitrator, on five (5) days prior written
notice to the other, shall apply to the American Arbitration Association in
Pittsburgh Pennsylvania to designate the third arbitrator. If either party fails
to designate its arbitrator within thirty (30) days after service of the demand
for arbitration, then the arbitrator designated by the other party shall act as
the sole arbitrator and shall be deemed to be the mutually approved arbitrator
to resolve the disagreement. The decision of a majority of the arbitrators shall
be final and binding upon the parties and judgment thereon may be entered in any
court having jurisdiction. The fees and expenses of the arbitrators incurred in
connection with any of the arbitration proceedings shall be borne equally by the
Corporate Air on one hand, and in proportion to their interests in the Aircraft
and DSG on the other hand. Arbitration shall be held in the City of Pittsburgh,
Pennsylvania, unless the parties agree in writing that the arbitration will be
held elsewhere.
          7.04 Waiver of Breach. Waiver of any breach or default hereof shall
not be a waiver of any other or subsequent breach or default. Any failure or
delay in exercising any rights granted it hereunder upon any occurrence of any
of the contingencies set forth herein shall not constitute a waiver of any such
right upon the continuation or reoccurrence of any such contingencies or similar
contingencies and any single or partial exercise of any particular right shall
not exhaust the same or constitute a waiver of any other right provided for in
this Agreement.
          7.05 Binding Effect. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective heirs,
executors, administrators, personal representatives and successors in interest
and assigns. Nothing in this Agreement, express or implied, is intended to
confirm on any person other than the parties hereto and/or their respective
successors or assigns, any rights, remedies, obligations or liabilities.
          7.06 Force Majeure. Neither party shall be liable or be deemed in
default under this Agreement due to any failure or delay in performance of any
of its obligations hereunder (other than payment of money) due to causes beyond
its reasonable control. Said causes include, but are not limited to, delays due
to weather conditions, strikes, fires, floods, the actions of the United States
Government or any other Government or Agent thereof, both foreign and domestic,
or the failure to receive essential parts or services from suppliers for reasons
beyond such party’s reasonable control.
          7.07 Entire Agreement. This Agreement contains the entire
understanding of the parties hereto with respect to the subject matter contained
herein, and this Agreement may not be amended or modified or any term or
provisions hereof waived or discharged except in writing signed by the party
against whom such amendment, modification, waiver or discharge is sought to be
enforced.
          7.08 Section Headings. The Section headings contained in this
Agreement are for reference purposes only and shall not affect the meaning or
interpretation of this Agreement.

7



--------------------------------------------------------------------------------



 



          7.09 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one in the same instrument.
          7.10 Applicable Law. This Agreement shall in all respects be governed
by the laws of the Commonwealth of Pennsylvania. The venue of any action brought
to enforce the provisions of this Agreement shall lie in any court in Allegheny
County, Pennsylvania having jurisdiction of the subject matter of such action.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Aircraft Sublease Agreement on and as of the day and year first above written.

                  WITNESS:       CORPORATE AIR, LLC    
 
               
By:      Linda J. Book
      By:   /s/ Philip B. Ehrman     
 
         
 
   
Title:   Administrative Assistant
      Title:   Vice President     
 
         
 
   
 
                ATTEST:       DICK’S SPORTING GOODS, INC.    
 
               
By:     /s/ William R. Newlin
 
      By:   /s/ William J. Colombo
 
     
Title:   EVP & CAO
 
      Title:   President and Chief Operating Officer
 
   

9



--------------------------------------------------------------------------------



 



EXHIBIT A
Sample Fuel Purchase Summary
Exhibit A
Acct Group: 0000002632
CORPORATE AIR MANAGEMENT INC.
ALLEGHENY COUNTY AIRPORT
West Mifflin, PA

                                                                               
            Price                                         Change/Delta      
Location     Account                     New     to the   St   City     Number  
  Product     Previous Price     Price/CACFG*     CACFG**    
PA
  West Mifflin     7518148     JET A     2.052850       *       * *

 

*   The “New Price” or “Combined Average Cost of Fuel per Gallon” (CACFG) shall
mean the averages of the daily prices for Jet A for the preceding month.   **  
“Price Change” or the “Delta to the CACFG” shall mean the New Price/CACFG less
the Previous Price.

     The fuel surcharge shall be calculated as follows:

     
Hourly Fuel Burn — Gulfstream G550
  500 gallons per hours
Delta to the CACFG
  $1.00
 
 
Change in rate per “block hour”
  $500 per hour

Note: All prices are quoted in US dollars per US gallon and are exclusive of all
duties, taxes and fees that may apply. All amounts in gallons. All prices quoted
from West Mifflin.
          Corporate Air will only adjust the cost per “block hour” when the
delta to the CACFG increases or decreases at least $1.00 per gallon. The actual
adjustment to the cost per “block hour” will be limited to $500 increments as
reflected above (i.e. adjustments are made only at delta to CACFG increments of
$1.00 or more).
          Therefore, in the way of example only, if (i) the Delta to the CACFG
was $1.95 (or the new price of Jet A was $4.00) then the surcharge per hour
would be $500 (or 1.00 x 500) (or the “new” rate per block hour would be $2,400)
and (ii) if the delta to the CACFG was $2.45 (or the new price of Jet A was
$4.50)

 



--------------------------------------------------------------------------------



 



then the surcharge per hour would be $1,000 (or 2.00 x 500) (or the “new” rate
per block hour would be $2,900). Both parties will use good faith and reasonable
commercial efforts in making these calculations.

11